     Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                       Page 1 of 24 PageID 255



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

KARLTON A. MAYDWELL,               §
  Plaintiff                        §
                                   §
                                   §
vs.                                §                                    CIVIL ACTION NO. 3:19-cv-00051-S
                                   §
                                   §
CIARA FINANCIAL SERVICES, INC. dba §
CLAY COOLEY AUTO GROUP             §
  Defendant                        §
                                   §


         DEFENDANT CIARA FINANCIAL SERVICES, INC.’S FIRST AMENDED ORIGINAL ANSWER,
                         AFFIRMATIVE DEFENSES AND COUNTERCLAIM


TO THE HONORABLE JUDGE OF THE UNITED STATES MAGISTRATE COURT:

Comes now Ciara Financial Services, Inc. [“Ciara], improperly named in Plaintiff’s

Complaint as ”Ciara Financial Services Inc. d/b/a Clay Cooley Auto Group,”                       and

pursuant to the authority granted by the Court in its Scheduling Order dated June 11,

2019, responds to Plaintiff’s Complaint [“Complaint”], and makes and files this,

Defendant Ciara Financial Services, Inc.’s First Amended                           Original Answer,

Affirmative Defenses And Counterclaim.                        A redlined exhibit of this pleading is

attached hereto as an additional exhibit, all pursuant to the above-described Scheduling

Order. Defendant Ciara would show the Court as follows:

                                          NATURE OF THE ACTION

1.     Ciara admits that Plaintiff brings an action for damages. Ciara denies that the

       action is properly brought pursuant to the Telephone Consumer Protection Act, or

Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 1
     Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                       Page 2 of 24 PageID 256



       the Texas Debt Collection Act or the Texas Finance Code. Ciara denies that

       Defendant’s conduct was unlawful.



                                             JURISDICTION AND VENUE

2.     Ciara denies that legal authority exists for assertion of Plaintiff’s cause or cause of

       action pursuant to the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

       §227 et seq.        Ciara denies that subject matter jurisdiction exists in this Court for

       claims asserted pursuant to the TCPA. Because subject matter jurisdiction cannot

       be invoked under the TCPA, Ciara denies that 28 U.S.C. §§1331 and 1337 can be

       invoked as a basis for jurisdiction. Ciara denies that Plaintiff’s action arises under

       the laws of the United States. Ciara denies that supplemental jurisdiction exists for

       Plaintiff’s state law claim.



3.     Ciara admits that it conducts business in the Northern District of Texas and that

       events or omissions which form the factual basis of Plaintiff’s claims relate to

       conduct which occurred in the Northern District of Texas. However, Ciara denies

       that venue is proper in this Court because the Court lacks subject matter

       jurisdiction.


                                                        PARTIES

4.     Ciara admits that Plaintiff is over the age of 18 years. Ciara lacks knowledge or

       information sufficient to form a belief about                  whether Plaintiff   qualifies as a

       “consumer” as alleged in Paragraph 4, and therefore must deny such allegation.


Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                             Page 2
     Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                       Page 3 of 24 PageID 257



       Ciara admits that Dallas County, Texas is located within the Northern District of

       Texas.



5.     Ciara admits the truth of the allegations in Paragraph 5 of the Complaint.

6.     Ciara admits the truth of the allegations in Paragraph 6 of the Complaint.

7.     Ciara admits the truth of the allegations in Paragraph 7 of the Complaint.

8.     Ciara admits that it acted through its agents, employees, officers, members and

       directors. To the extent that that remaining allegations of Paragraph 8 allege that

       Ciara acted through any other persons or entities, the allegations are vague and

       non-specific, and Ciara lacks knowledge or information to form a belief about the

       truth of such remaining allegations, and must therefore deny same at this time.



                                  FACTS SUPPORTING CAUSES OF ACTION

9.     Ciara denies that Plaintiff originally financed the purchase of his motor vehicle

       through Ciara. Ciara admits through a process of assignment and transfer, Ciara

       later became the financier of the Plaintiff’s motor vehicle. To the extent that the

       allegations of Paragraph 9 imply, suggest, or alleges any factual matter beyond the

       foregoing admissions, Ciara denies such allegations.



10. Ciara lacks knowledge or information sufficient to form a belief about whether

       Plaintiff experienced financial hardship, and therefore must deny such allegation.

       Ciara admits that Plaintiff fell behind on his scheduled payments. Ciara admits

       that payments were owed to Ciara. Ciara admits that Plaintiff incurred a debt for

Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 3
  Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                          Page 4 of 24 PageID 258



      the finance of his motor vehicle. To the extent that the allegations of Paragraph 10

      imply, suggest, or alleges any factual matter beyond the foregoing admissions,

      Ciara denies such allegations.



11. Ciara admits that it made lawful calls to Plaintiff for the purpose of seeking to

      collect an outstanding and unpaid debt which was owed by Plaintiff. Because

      Plaintiff’s allegations about a specific phone number are incomplete, Ciara lacks

      knowledge or information sufficient to form a belief about whether such allegations

      are true or correct and therefore must deny same.                         To the extent that the

      allegations of Paragraph 11 imply, suggest, or alleges any factual matter beyond

      the foregoing admissions, Ciara denies such allegations.


12. Ciara lacks knowledge or information sufficient to form a belief about whether the

      allegations of Paragraph 12 are true or correct and therefore must deny same.


13. Ciara admits that it uses the phone number (972) 573-6481 and other phone

      numbers.        Ciara admits that some, but not all telephone lines used by Maydwell

      to communicate with Ciara were wireless lines.                        Ciara denies that Maydwell

      disclosed which of his phones were cellular lines and which were associated with

      land lines. To the extent that the allegations of Paragraph 13 imply, suggest, or

      alleges any factual matter beyond the foregoing admissions, Ciara denies such

      allegations.

14. Ciara admits that it regularly uses the phone number (972) 573-6481.



Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                            Page 4
  Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                          Page 5 of 24 PageID 259



15. Ciara admits that it uses prerecorded messages in telephone calls to seek debt

      collection, Ciara lacks knowledge or information sufficient to form a belief about

      whether the remaining             allegations of Paragraph 15           are true or correct and

      therefore must deny same.

16. Ciara lacks knowledge or information sufficient to form a belief about whether the

      allegations of Paragraph 16 are true or correct and therefore must deny same.

17. Ciara admits that it informs debtors, including Plaintiff in this action, that Ciara is

      engaged in the business of attempting to collect on a debt.

18. Ciara admits that on more than one occasion Plaintiff promised to pay specific

      amounts at specific times, although Plaintiff later failed to follow through with such

      promises.       Ciara admits that on more than one occasion Plaintiff made oral

      demands that calls to his phone should cease, although Plaintiff failed to follow

      procedures for submission of a written demand. To the extent that the allegations

      of Paragraph 18 imply, suggest, or allege any factual matter beyond the foregoing

      admissions, Ciara denies such allegations.

19. Ciara admits that on more than one occasion Plaintiff made oral demands that

      calls to his phone should cease, although Plaintiff failed to follow procedures for

      submission of a written demand. To the extent that the allegations of Paragraph

      19 imply, suggest, or allege any factual matter beyond the foregoing admissions,

      Ciara denies such allegations.

20. Ciara denies the truth of the allegations set forth in Paragraph 20.

21. Ciara admits the truth of the allegations set forth in Paragraph 21.



Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                           Page 5
  Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                          Page 6 of 24 PageID 260



22. Ciara admits that on more than one occasion Plaintiff made oral demands that

      calls to his phone should cease, although Plaintiff failed to follow procedures for

      submission of a written demand. To the extent that the allegations of Paragraph

      19 imply, suggest, or allege any factual matter beyond the foregoing admissions,

      Ciara denies such allegations.

23. Ciara lacks knowledge or information sufficient to form a belief about whether the

      allegations of Paragraph 23 are true or correct and therefore must deny same.

24. Ciara denies the truth of the allegations set forth in Paragraph 24.

25. Ciara lacks knowledge or information sufficient to form a belief about whether the

      allegations of Paragraph 25 are true or correct and therefore must deny same.



              COUNT I—VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

26. Paragraph 26 of the Complaint does not include factual allegations which must be

      admitted or denied.

27. Ciara denies that the TCPA, 47 USC § 227 et seq, prohibits creditors and their

      loan servicers from making telephone calls to individuals on cellular telephones for

      the purpose of making attempts to collect debts. To the extent that Paragraph 27

      states or alleges any such statement as a purported matter of fact, same is denied.

      Ciara denies that Paragraph 27 is a correct factual statement of law. To the extent

      that the allegations of Paragraph 27 imply, suggest, or alleges any factual matter

      beyond the foregoing that is outside the foregoing denial,                   Ciara denies such

      allegations as well.



Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 6
  Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                          Page 7 of 24 PageID 261



28. Ciara admits that it uses pre-recorded messages in connection with its telephone

      messages to debtors, including Plaintiff. Ciara admits that it uses equipment which

      has the capacity to store or produce telephone numbers to be called. To the

      extent that the allegations of Paragraph 28 imply, suggest, or alleges any factual

      matter beyond the foregoing that is outside the foregoing denial, Ciara denies

      allegations as well.

    29. Ciara denies that it violated the TCPA. Ciara denies that the use of multiple

         calls with the use of computerized equipment is a violation of the TCPA, when

         the calls are for the purpose of attempted debt collection. Ciara admits that it

         may make multiple calls to collect debt. Ciara admits that the number of calls

         made to Plaintiff over time may exceed 150, although not all such calls were

         placed with the use of autodialer equipment., and not all such calls were placed

         to numbers associated with wireless telephones, and not all of such calls were

         made with autodialing equipment.                    To the extent that the allegations of

         Paragraph 29 imply, suggest, or alleges any factual matter beyond the foregoing

         that is outside the foregoing admissions or denials,                      Ciara denies such

         allegations as well.

    30. Ciara admits that the calls which it placed to Plaintiff were for the purpose of

         debt collection. Ciara admits that there was no emergency associated with its

         calls. To the extent that the allegations of Paragraph 30 imply, suggest, or

         alleges any factual matter that is outside the foregoing admissions or denials,

         Ciara denies allegations as well.



Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 7
  Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                          Page 8 of 24 PageID 262



    31. Ciara denies that it is liable to Plaintiff for any monetary amount under the

         TCPA. To the extent that the allegations of Paragraph 31 imply, suggest, or

         alleges any factual matter that is outside the foregoing denial, Ciara denies

         such allegations as well.               The prayer which follows Paragraph 31 in the

         Complaint does not contain factual allegations which must be admitted or

         denied.

                            COUNT II—VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

    32. Paragraph 32 of the Complaint does not include factual allegations which must

         be admitted or denied

    33. Ciara lacks knowledge or information sufficient to form a belief about whether

         Plaintiff qualifies as a “consumer” under the Texas Finance Code, and therefore

         must deny the allegations of Paragraph 33.

    34. Ciara admits that Ciara is a debt collector.

    35. Ciara lacks knowledge or information sufficient to form a belief about whether

         Plaintiff’s debt qualifies as a “consumer debt” under the Texas Finance Code,

         and therefore must deny the allegations of Paragraph 35.

    36. Paragraph 36 of the Complaint is a quotation of statutory state law and does

         not include factual allegations which must be admitted or denied.

    37. Ciara denies that it violated the TDCA.                   To the extent that the allegations of

         Paragraph 37 imply, suggest, or alleges any factual matter in addition to the

         foregoing denial, Ciara denies such allegations.

    38. Ciara denies that it had any factual reason or notice that it should not call

         Plaintiff to attempt to collect a debt that was owed.                 To the extent that the

Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                            Page 8
  Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                          Page 9 of 24 PageID 263



          allegations of Paragraph 8 imply, suggest, or alleges any factual matter beyond

          the foregoing admissions, Ciara denies such allegations.

    39. Paragraph 39 of the Complaint is a quotation of statutory state law and does

          not include factual allegations which must be admitted or denied

    40. Ciara denies that it violated the TDCA.                   To the extent that the allegations of

          Paragraph 40 imply, suggest, or alleges any factual matter in addition to the

          foregoing denial, Ciara denies such allegations.

    41.

                                                    FIRST DEFENSE

 Plaintiff fails to state a claim upon which relief can be granted.

                                                  SECOND DEFENSE

The claims which Plaintiff states or attempts to state do not fall within the subject matter

jurisdiction of this Honorable Court.

                                                   THIRD DEFENSE

 Plaintiff fails to state a claim upon which relief can be granted with respect to the

 allegations of Count 1 of Plaintiff’s Complaint.



                                                  FOURTH DEFENSE
 Plaintiff has suffered no damages as a result of any acts or omissions of Ciara.



                                                    FIFTH DEFENSE

 Ciara states that it received prior express consent to contact Plaintiff on his cell phone.




Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                            Page 9
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 10 of 24 PageID 264



                                                    SIXTH DEFENSE

 Ciara would show that it has a prior business relationship of creditor and debtor with

 Plaintiff. During the course of such relationship, Plaintiff Maydwell placed calls to Ciara

 on one or more            telephone lines,        none of which were specifically disclosed by

 Maydwell as being wireless lines. In this manner, Maydwell gave gave his consent for

 continuance of the relationship by communication over such telephone lines.                       In

 addition, the prior business relationship of the parties exempts Ciara from the

 provisions of the TCPA.

                                                  SEVENTH DEFENSE

 Ciara would show that its actions are exempted from the provisions of the Telephone

 Consumer Protection Act, pursuant to the provisions of 47 USC § 277 (b)(1)(B). Ciara

 asserts such exemption because, for a substantial period during the relationship of

 Ciara and Maydwell, Maydwell maintained only wireless telephones service. Upon

 information belief, Ciara would show that Maydwell used his wireless telephone as his

 exclusive telephone and as a residential telephone, within the meaning of 47 U.S.C. §

 227(b)(3)(ii). Under these circumstances, Maydwell’s wireless telephone line qualifies

 as a residential telephone line under the TCPA.



                                                   EIGHTH DEFENSE

 Ciara would show that one or more of the calls at issue were not made using

 equipment with the capacity to autodial within the meaning of the TCPA.                 As such, the

 equipment used to make one or more of the calls at issue does not meet the statutory

 definition under 47 USC § 227(a)(1). of an “automatic telephone dialing system.”

Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 10
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 11 of 24 PageID 265




                                               NINTH DEFENSE

 Ciara would show that One or more of the telephone calls were not made to a wireless,

 telephone line.



                                                   TENTH DEFENSE

 Ciara would show that Plaintiff’s claims under the TCPA are barred in whole or in part

 because any alleged calls made by Ciara to Plaintiffs did not contain unsolicited

 advertising.

                                                 ELEVENTH DEFENSE

 Ciara would show that one or more claims asserted by Plaintiff are barred by the

 statute of limitations, laches, estoppel, waiver and/or unclean hands.



                                                  TWELFTH DEFENSE

 Any     damage suffered by Plaintiff, which Ciara denies, was due to the affirmative

 actions and/or omissions of Plaintiff or others, and does not give rise to any claim of

 damages against Ciara.



                                               THIRTEENTH DEFENSE

Ciara’s actions were not willful or knowing, to the extent they violated applicable law,

which Ciara denies. To the extent that any violation is established, Ciara would show

that any such violation was not intentional and resulted from a bona fide error.



Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 11
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 12 of 24 PageID 266



                                               FOURTEENTH DEFENSE

Ciara affirmatively asserts that Plaintiff is not entitled to the relief sought due to the

doctrines of waiver, estoppel, laches and unclean hands.



                                                 SIXTEENTH DEFENSE

Ciara affirmatively asserts that it is entitled to recovery its reasonable and necessary

attorney’s fees incurred in the defense of Plaintiff’s claims.


                                              SEVENTEENTH DEFENSE

 Ciara would show that an award of statutory damages in the absence of actual

 damages would be a denial of Ciara’s right to due process under the Constitution of the

 United States of America.



                                                EIGHTEENTH DEFENSE

Ciara affirmatively asserts that it is entitled to an offset of amounts recovered by way of

judgment or otherwise against Maydwell for amounts due and owing pursuant to the

contract of the parties, or pursuant to application of the doctrine of quantum meruit.



                                               NINETEENTH DEFENSE

The TCPA is void for vagueness under the Constitution of the United States, and thus

violates Defendant’s rights to due process of law under the Fifth and

Fourteenth Amendments to the United States Constitution.




Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 12
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 13 of 24 PageID 267



                                                TWENTIETH DEFENSE

To the extent the TCPA can be read to prohibit calls made to persons or entities

who have established prior business relationships with the caller, the TCPA is overly

restrictive of commercial speech in violation of the First Amendment to the United

States Constitution.



                   FIRST ORIGINAL COUNTERCLAIM OF CIARA FINANCIAL SERVICES, INC.

                                       PARTIES, VENUE AND JURISDICTION

    42. Counter Plaintiff is Ciara Financial Services, Inc., [“Ciara”] which is the owner of

         the claims asserted herein. Ciara has appeared.

    43. Counter Defendant is Karlton Maydwell [“Maydwell”], who has appeared as well.

    44. Jurisdiction is proper in this court pursuant to 28 U.S.C. § 1367.

    45. Venue is proper in the Northern District of Texas, Dallas County Division

         because the claims of Maydwell have been asserted in said district and division.

         Additionally, venue is proper because Counter-Defendant Maydwell is

         domiciliary of Dallas County, Texas.



                                       STATEMENT OF THE COUNTERCLAIM

    46. This First Original Counter Claim presents a claim for unpaid debt, breach of

         contract, quantum meruit, and actual and consequential damages, all arising

         from Karlton Maydwell’s failure to perform obligations of payment as set forth in

         his Motor Vehicle Retail Installment Sales Contract for the purchase of a 2010

         Chrysler Sebring motor vehicle from Clay Cooley Enterprises, Inc dba Clay

Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 13
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 14 of 24 PageID 268



         Cooley Motor Company, on or about June 16, 2014 in Dallas County, Texas.

         Ciara Financial Services, as Counter-Plaintiff, would show this Honorable Court

         as follows in support of its claim against Counter-Defendant Karlton Maydwell.

    47. On or about June 16, 2014, Karlton Maydwell purchased the above-described

         motor vehicle, which Maydwell’s counsel frequently refers to as the “subject

         automobile,” from          an automobile dealership located in Dallas, County, Texas

         and known as Clay Cooley Enterprises, Inc. dba Clay Cooley Motor Company.

    48. As of the purchase date, the original entity serving as lender was Clay Cooley

         Enterprises, Inc. dba Clay Cooley Motor Company. On or about December 24,

         2016, the loan was assigned and/or transferred to Chase Financial Services,

         Inc., which later became known as Ciara Financial Services.                    Consequently,

         while Ciara Financial Services was not the original lender of purchase money

         funds for the finance of Maydwell’s motor vehicle, through the process of

         assignment or loan transfer, Ciara became the lender as of December 24, 2016.

    49. Maydwell became obligated pursuant to the terms of his Motor Vehicle Retail

         Installment Sales Contract to make 47 monthly payments of $480.00 and one

         final payment of $441.23 on an original loan with a financed amount of

         $15,615.30. Maydwell made sporadic and frequently late monthly payments,

         up until and through his last submitted payment which was received on July 31,

         2017. Thereafter, Maydwell’s loan went into default, and it became necessary

         for Ciara Financial Services, Inc. to initiate debt collection efforts.

    50. Ciara initiated debt collection efforts, first in an attempt to recoup outstanding

         and overdue monthly payments, and later in an attempt to recover the motor

Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 14
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 15 of 24 PageID 269



         vehicle which secured the loan by means of a title lien.                    Ciara was given

         permission and consent to contact a telephone number, which is partially

         identified by Plaintiff as “682-XXX-4331.”                   The telephone number was not

         identified in any specific way, and no indication was provided by Maydwell that

         the number was associated with a cellular telephone. Likewise, no indication

         was given by Maydwell when the number was provided that Ciara should be

         allowed to call the number to discuss matters regarding Maydwell’s loan.

    51. Over the next several ensuing months, Ciara made regular routine debt

         collection efforts by telephone, including calls from Ciara to the number partially

         identified by Plaintiff as “682--XXX-4331.”                   Ciara employs industry custom

         standards of debt collection by telephone, including the use of automated

         redialers, because such equipment and technology is specifically permitted by

         current regulations of the Federal Communications Commission, all as

         authorized by 14 USC § 277 et seq.                     Ciara’s conduct was both lawful and

         according to industry standards, because all calls made by Ciara to Maydwell

         were made for the specific commercial purpose of seeking to recover an unpaid

         debt.

    52. Maydwell engaged in discourteous and impolite conduct. He frequently swore

         when speaking to live debt counselors. He shouted; he raised his voice; he

         threatened to hide the motor vehicle where no one could find it. Maydwell’s

         motor vehicle was altered during the period of debt collection efforts, to the

         extent that the GPS device no longer functioned, and the vehicle could not be

         traced with GPS technology. At one point Maydwell pretended to work as a skip

Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 15
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 16 of 24 PageID 270



         tracer, which is an occupation which seeks to identify vehicles subject to

         overdue loans by various means. Maydwell attempted to collect a finder’s fee

         by offering to provide information about where his vehicle was located.

    53. Eventually, the vehicle was located. Maydwell removed all of the vehicle’s tires

         and wheels, parked it on bare wheel hubs in his driveway, and told Ciara to

         come and get it.

    54. At the time Maydwell’s motor vehicle was recovered, it had been substantially

         damaged, including total loss of the engine, which had been allowed to run short

         of oil. The vehicle was sold at auction.

    55. Exhibit B attached to this First Original Counter Claim is a true and correct copy

         of the Motor Vehicle Retail Installment Sales Contract.


    56. Exhibit C attached to this First Original Counter Claim is a true and correct copy

         of the IDMS Transactions for Account #174458 Maydwell, Karlton. Exhibit C

         sets fort a statement of each unpaid monthly loan amount, followed by a true

         and correct calculation of all service fees associated with late or missing

         payments, or other contractual amounts due and owing by reason of non-

         performance of Maydwell pursuant to the terms of his Motor Vehicle Retail

         Installment Sales Contract, or according to extended arrangements otherwise

         made as a part of the debt collection process.

    57. Exhibit D attached to this First Original Counter Claim is a true and correct copy

         of the a summary of additional consequential damages associated with efforts to

         recover the motor vehicle from Karlton Maydwell, in addition to a photocopy of a


Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 16
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 17 of 24 PageID 271



         check for sale of the motor vehicle at auction.                    The information provided in

         Exhibit D has been used to calculate Counter-Plaintiff’s claim for consequential

         damages, and to acknowledge a credit for the proceeds of sale at auction.

    58. As of the date of the filing of this First Original Counterclaim, the total

         outstanding indebtedness which is due and owing by Maydwell on account of

         his failure to make payments when due pursuant to his Motor Vehicle Retail

         Installment Sales Contract                  is $12,938.58, which includes all unpaid

         indebtedness in addition to damages for expenses associated with collection of

         the unpaid debt and recovery of the motor vehicle as collateral.

    59. All of such actual and consequential damages were caused in fact, or

         alternatively proximately caused by the conduct of Maydwell. All of Maydwell’s

         conduct in failing to make payments, hiding the motor vehicle, and causing

         damage to the vehicle were breaches of contract pursuant to the terms of the

         Motor Vehicle Retail Installment Sales Contract.

    60. In its capacity as assignee and current authorized lender with respect to the loan

         to Maydwell, Ciara is entitled to recover actual and consequential damages as

         above alleged.

    61. By this First Original Counterclaim, Ciara gives notice pursuant to Chapter 38 of

         the Texas Civil Practice and Remedies Code of its claim for recovery of

         reasonable and necessary attorney’s fees incurred with respect to its assertion

         of this claim for recovery pursuant to the Motor Vehicle Retail Installment Sales

         Contract.



Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                            Page 17
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 18 of 24 PageID 272



                           COUNTERCLAIM COUNT 1: BREACH OF THE
                      MOTOR VEHICLE RETAIL INSTALLMENT SALES CONTRACT

    62. The foregoing allegations of this First Original Answer, Affirmative Defenses,

         and Counterclaim            are incorporated by reference. This cause of action is

         asserted against Counter-Defendant Karlton Maydwell.                     Count 1 presents a

         claim for breach of a written Motor Vehicle Retail Installment Sales Contract,

         Exhibit B.

    63. Ciara would show that it is entitled to recover damages for breach of such

         written contract, a true and correct copy of which is attached hereto as Exhibit B

         and incorporated herein by reference as if fully set forth verbatim.

    64. On or about June 16, 2014, Maydwell entered into a valid and enforceable

         “Motor Vehicle Retail Installment Sales Contract and Security Agreement”

         [hereafter, the “Contract”]. Pursuant to the terms of the Contract, in exchange

         for the receipt and delivery of a motor vehicle identified as a 2010 Chrysler

         Sebring, Maydwell promised to pay the sum of $ 15,615.30 with interest at the

         rate of 20.38 % per annum, in 47 monthly payments of $480.00 and 1 final

         payment of $441.23, beginning on or about July 20, 2014 and continuing for 48

         months, with the last scheduled payment date being June 20, 2018.

    65. Clay Cooley Enterprises, Inc. dba Clay Cooley Motor Company assigned the

         Contract to Chase Financial Services, Inc. on or about December 31, 2014.

         Chase Financial Services, Inc. perfected a legal name change through filings

         with the Texas Secretary of State to become known as Ciara Financial Services,




Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 18
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 19 of 24 PageID 273



         Inc., [“Ciara”] effective July 1, 2015. Ciara is and was at all times germane to

         the claims asserted herein, the owner of the Contract and claims arising out of it.


                        COUNTERCLAIM COUNT 2: SUIT ON SWORN ACCOUNT

    66. The foregoing allegations of this First Original Answer, Affirmative Defenses,

         and Counterclaim            are incorporated by reference. This cause of action is

         asserted against Counter-Defendant Karlton Maydwell.                     Count 2 presents a

         claim for suit upon a sworn account.

    67. Pleading further, and in the alternative, Ciara would show that it is entitled to

         recover damages under an action for suit on a sworn account.                            The

         predecessors in interest of Ciara provided goods to Maydwell on an account.

         Maydwell accepted those goods and therefore became bound to pay Ciara its

         designated charges, which were reasonable, usual and customary for such

         goods and in accordance with the Contract. The sworn account represents a

         record of the transaction that is like or similar to records which Ciara usually

         and customarily keeps in the regular and ordinary course of its business.

    68. After the goods were delivered to Maydwell as evidenced by Exhibit A, the

         Motor Vehicle Retail Installment Sales Contract, Maydwell immediately fell into

         a pattern of making late payments. Maydwell’s very first payment, which was

         due on July 20, 2014, was received four days late, on July 24, 2014. Numerous

         other monthly payments were late as well. Maydwell finally went into complete

         default and ceased submitting payments. The dates and amounts of Maydwell’s

         payments are fully accounted for and credited to the account as reflected in


Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 19
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 20 of 24 PageID 274



         Exhibit A, the Affidavit of Ciara’s COO Ed Hicks, Jr., and Exhibit C, the IDMS

         Transactions for Account #174458 Maydwell, Karlton. Each of Exhibits A, B, C

         and D are attached hereto and incorporated herein by reference as if fully set

         forth verbatim.

    69. The claim asserted in this Count 3 is just and true, and all just and lawful offsets,

         payments and credits have been allowed, as demonstrated by Exhibits B and C.

    70. The total amount due on the account for unpaid loan amounts, including

         principal, interest, late fees and other amounts as of April 22, 2019 is

         $14,238.58. This does not include consequential damages claims or a credit

         due for sale at auction.

    71. Ciara incurred consequential damages on account of Maydwell’s conduct in

         hiding the location of the vehicle, refusing to allow repossession, and removing

         the tires and wheels from the vehicle. Ciara recognized and declared a credit

         due for sale of the motor vehicle at auction. The calculation of consequential

         damages and credit due is as follows:



              $14,238.58         Loan Charge Off (See Exhibit C, Line Item at 10/26/2018)
                  500.00         Replacement Tires and Wheels
                  175.00         Tow Charge to Auction Site
                14,913.58        Total
                -1,975.00        Sale at Auction
             $12,938.58          Total Net Damages




Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 20
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 21 of 24 PageID 275



    72. Exhibit D attached hereto is a collection of receipts and other documents which

         support the calculation of consequential damages and credit as set forth above

         in Paragraph 70.

    73. Ciara seeks liquidated damages in the amount of at least $12,938.58.

         Additionally, Ciara seeks recovery of pre-judgment and post-judgment interest

         as well as its costs of court and reasonable and necessary attorneys’ fees

         pursuant to Texas Civil Practice & Remedies Code § 38.0001(7) and the terms

         of the Contract.


                             COUNTERCLAIM COUNT 3: QUANTUM MERUIT

    74. The foregoing allegations of this First Original Answer, Affirmative Defenses,

         and Counterclaim            are incorporated by reference. This cause of action is

         asserted against Counter-Defendant Karlton Maydwell.                     Count 3 presents a

         claim for quantum meruit.

    75. Pleading further and in the alternative, Ciara would show that it is entitled to

         recover damages under an action for quantum meruit. The predecessors of

         Ciara provided Maydwell with goods. The predecessors in interest of Ciara

         provided these goods for the use and benefit of Maydwell. Ciara was assigned

         the Contract made by Maydwell and is entitled to receive all payments due

         pursuant to the Contact.

    76. When Maydwell went into default, Ciara communicated with Maydwell lawfully

         for the specific purpose of seeking to collect amounts which were due and

         owing.      In this manner, Ciara put Maydwell on reasonable notice that Ciara


Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 21
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 22 of 24 PageID 276



         expected compensation for the goods provided, all pursuant to terms of the

         Contract. Maydwell has refused to pay for such goods.                      Ciara attaches an

         affidavit verifying these facts as Exhibit A and incorporates such affidavit herein

         by reference as if fully set forth verbatim.

    77. As a result of Maydwell’s failure to pay, Ciara is entitled to recover the

         reasonable value of the goods provided to Maydwell, including interest accrued

         as a result of Maydwell’s non-payment. Maydwell also seeks recovery of pre-

         judgment and post-judgment interest under its claims for quantum meruit, as

         well as its costs of court and reasonable attorney’s fees.


                                             ATTORNEY’S FEES

    78. Ciara seeks attorney’s fees pursuant to each count set forth in Ciara’s

         Counterclaim. As a result of Maydwell’s failure to pay under the terms of the

         Contract, Ciara has retained the undersigned attorneys to prosecute this

         Counterclaims, including all counts asserted therein.                   Maydwell has caused

         Ciara to incur to date and will continue to cause Ciara to incur in the future,

         costs associated with the prosecution of this litigation, including attorney’s fees.

         The Contract provides, and Maydwell agreed:

               “COLLECTION COSTS:                 If you hire an attorney who is not your
               employee to enforce this contract, I will pay reasonable attorney’s
               fees and court costs as the applicable law allows.”
         See Exhibit B at Page 4. Therefore, Ciara seeks payment of reasonable and

         necessary attorney’s fees as allowed under the Contract and Tex. Civ. Prac.

         And Rem. Code §38.001 et seq.

Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 22
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 23 of 24 PageID 277



    79. All conditions precedent have been performed or have occurred as required by

         Tex. R. Civ. P. 54.

WHEREFORE, Ciara prays for orders and judgment of this Court in its favor and

against Plaintiff as follows:

                 1. Dismissing all causes of action of Plaintiff against Ciara with prejudice

                    and on the merits; and,

                 2. Granting judgment in favor of Ciara on each Count asserted in Ciara’s

                    Counterclaim, including Ciara’s claim for breach of the Motor Vehicle

                    Retail Installment Sales Contract, for damages and loss sustained on

                    an open account, for damages and loss sustained on a sworn account,

                    and for damages sustained based upon quantum meruit. Ciara’s claims

                    under each Count include all actual and consequential damages and

                    attorneys’ fees as allowed by law;

                 3. For prejudgment and post judgment interest as allowed by law; and

                 4. Awarding Ciara such other and further relief as the Court deems just

                    and equitable.



                                                     Respectfully submitted,

                                                     DOWNS ♦ STANFORD, P.C.

                                                    /s/ Lynn Fielder
                                                    By: ___________________
                                                     R. Lynn Fielder
                                                     State Bar No. 06088200
                                                     2001 Bryan Street, Suite 4000
                                                     Dallas, Texas 75201
Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 23
 Case 3:19-cv-00051-BT Document 40 Filed 07/08/19                           Page 24 of 24 PageID 278



                                                     Phone: (214) 748-7900
                                                     Fax: (214) 748-4530
                                                     Email: jdowns@downsstanford.com

                                                    /s/ Rodney M. Patterson
                                                    By: ___________________
                                                    Rodney M. Patterson
                                                    State Bar No. 15605300
                                                    2001 Bryan Street, Suite 4000
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 748-7900
                                                    Facsimile: (214) 748-4530
                                                    rpatterson@downsstanford.com

                                                    Attorneys for Defendant Ciara Financial
                                                    Services, Inc. (incorrectly named as Ciara
                                                    Financial Services, Inc. dba Cooley Auto
                                                    Group)

                                      CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing instrument has been
served upon all counsel of record as indicated on this the 8th day of July, 2019 by
electronic service.

                                                    /s/ Rodney M. Patterson
                                                    By: ___________________




Defendant Ciara Financial Services, Inc.’s First Amended Original Answer,
Affirmative Defenses And Counterclaim                                                          Page 24
